Citation Nr: 0720224	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for 
the award of service connection for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, effective 
from May 8, 2002, for diabetes mellitus secondary to Agent 
Orange exposure during military service.  The veteran 
subsequently initiated and perfected an appeal of this 
effective date determination.  In January 2007, he testified 
before the undersigned Veterans Law Judge, seated at the RO.  

On May 7, 2007, the veteran's request to appoint the New 
Jersey Department of Military and Veterans' Affairs as his 
accredited representative was received by the Board.  He was 
previously represented by the Veterans of Foreign Wars at the 
time his appeal was initiated, but such representation was 
revoked by the veteran in January 2007.  See 38 C.F.R. 
§ 20.607 (2006).  However, because the veteran's appointment 
of a new representative was received more than 90 days after 
the January 19, 2007 letter notifying him that his appeal had 
been certified to the Board, he was required to show good 
cause for the delay in the appointment of his new 
representative.  38 C.F.R. § 20.1304 (2006).  Good cause has 
not been demonstrated by the veteran, who offered no 
explanation in his April 2007 letter regarding the delay in 
the appointment of representation.  Thus, this change in 
representation will be referred to the RO for acknowledgment, 
and the Board may proceed with adjudication of his pending 
appeal.  38 C.F.R. § 20.1304(b)(1)(i) (2006).  


FINDING OF FACT

The veteran's claim for service connection for diabetes 
mellitus as a residual of Agent Orange exposure was received 
on November 7, 2001, and represents the first such claim of 
record.  




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
May 8, 2001, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.816 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The December 2001 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in January 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks an effective date prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus, 
awarded as secondary to herbicide exposure during military 
service in Vietnam.  Generally, the effective date for an 
award of service connection and disability compensation, 
based on an original claim, is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Retroactive effective dates are allowed, to a certain extent, 
in cases where service connection has been granted pursuant 
to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a) (2006).  In such cases, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the Act or administrative issue.  Id.  If a claim is 
received within one year of the effective date of the 
liberalizing law, and the claimant met all eligibility 
criteria for the liberalized benefit as of the effective 
date, benefits may be authorized from the effective of the 
law or VA issue.  38 C.F.R. § 3.114(a).

In the present case, the veteran was awarded an effective 
date of May 8, 2001, the effective date for the regulations 
granting a presumption of service connection for diabetes for 
veterans exposed to herbicides.  66 Fed. Reg. 23,166 (May 8, 
2001) [VA originally assigned an effective date of July 9, 
2001, for these regulations, but a prior effective date of 
May 9, 2001, was awarded by the U.S. Court of Appeals for the 
Federal Circuit in Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002)].  The veteran's 
service connection claim for diabetes was stamped as having 
been received November 7, 2001, and no prior service 
connection claim for diabetes is of record.  Unless otherwise 
authorized by statute, an effective date for entitlement to 
compensation cannot be earlier than the effective date of the 
liberalizing law or regulation and cannot be retroactive for 
more than one year from the date of application.  38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997).  The RO established service connection for diabetes 
mellitus, as a disease presumed to be due to exposure to 
herbicide or Agent Orange, and awarded the May 8, 2001, 
effective date of award based on receipt of the veteran's 
claim within one year from the change in law providing for 
presumptive service connection.  38 C.F.R. § 3.114(a)(1) 
(2006).  As an earlier effective date was not authorized by 
statute, this is the proper effective date of award in this 
case.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).  

The Board notes further that it has also considered whether 
the veteran would be entitled to an earlier effective date 
under the final stipulation and order in Nehmer v. United 
States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"), and the specific guidance provided in Nehmer 
v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. 
Cal 1999) ("Nehmer II") (describing the Stipulation and 
Order setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members); Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000) (class action order); and Nehmer et al 
v. Veterans' Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer III").  As a 
whole, this line of cases creates a limited exception to the 
statutory provisions governing the assignment of effective 
dates.  See also 38 C.F.R. § 3.816 (2006).  

However, in the present case, the Board finds that the 
effective date rules as set forth in Nehmer I, II, and III 
and codified at 38 C.F.R. § 3.816 do not provide the basis 
for the assignment of an earlier effective date as the 
veteran is not a member of the class in Nehmer.  As noted in 
Williams v. Principi, 15 Vet. App. 189 (2001), aff'd 310 F.3d 
1374 (Fed. Cir. 2002), the Nehmer stipulation only 
invalidates denials of claims which were denied on or after 
September 25, 1985, the effective date of now-invalidated 
38 C.F.R. § 3.311a, and prior to the May 1989 date of the 
Nehmer I court order.  As the veteran's claim was not denied 
between September 1985 and May 1989, the Board finds that the 
Nehmer stipulation provides no basis for an earlier effective 
date.  The veteran has alleged that his first claim for 
service-connected disability secondary to Agent Orange 
exposure was filed in 1983; the RO denied service connection 
for the residuals of Agent Orange in a June 1983 rating 
decision.  However, at no time did the veteran claim or did 
VA deny service connection for diabetes, to include as 
secondary to herbicide exposure.  By the veteran's own 
admission, he was not diagnosed with diabetes until 
approximately 1991, outside the date range specified in 
Nehmer.  Additionally, he would not be entitled to an earlier 
effective date under 38 C.F.R. § 3.816(c)(2), which provides 
a compensation claim must have been pending for the 
disability in question between May 3, 1989, and the effective 
date of the statute or regulation establishing the 
presumption of service connection.  38 C.F.R. § 3.816(c)(2) 
(2006).  Review of the record does not indicate, and the 
veteran has not submitted evidence of, a service connection 
claim for diabetes prior to November 7, 2001.  Thus, neither 
the decisions in the Nehmer line of cases nor 38 C.F.R. 
§ 3.816 apply so as to warrant an earlier effective date for 
the veteran's service connection award for diabetes.  

In conclusion, an effective date prior to May 8, 2001, may 
not be granted for the veteran's award of service connection 
for diabetes mellitus.  While the veteran has submitted 
evidence confirming he was diagnosed with diabetes many years 
prior to March 2001, he did not file a service connection 
claim at that time.  As a preponderance of the evidence is 
against the award of an earlier effective date, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to an effective date prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


